--------------------------------------------------------------------------------

Exhibit 10.7


Non-Employee Director
Nonqualified Stock Option Agreement under
the Orthofix International N.V.
Amended and Restated 2004 Long-Term Incentive Plan




This Option Agreement (the “ Agreement ”) is made this __ day of _________ 20__
(the “ Grant Date ”) between Orthofix International N.V., a Netherlands Antilles
company (the “ Company ”), and the person signing this Agreement adjacent to the
caption “Optionee” on the signature page hereof (the “ Optionee ”), a
non-employee member of the Board of Directors of the Company (the
“Board”).  Capitalized terms used and not otherwise defined herein shall have
the meanings attributed thereto in the Orthofix International N.V.  Amended and
Restated 2004 Long-Term Incentive Plan (the “ Plan ”).


WHEREAS, pursuant to the Plan, the Company desires to afford the Optionee the
opportunity to purchase Common Shares on the terms and conditions set forth
herein;


NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:


1.              Grant of Option.  Subject to the provisions of this Agreement
and the Plan, the Company hereby grants to the Optionee the right and option
(the “ Option ”) to purchase ________ Common Shares at an exercise price of
$__.__ per share (the “ Exercise Price ”).


2.              Incorporation of Plan.  The Optionee acknowledges receipt of the
Plan, a copy of which is annexed hereto, and represents that he or she is
familiar with its terms and provisions and hereby accepts this Option subject to
all of the terms and provisions of the Plan and all interpretations, amendments,
rules and regulations which may, from time to time, be promulgated and adopted
pursuant to the Plan.  The Plan is incorporated herein by reference.  In the
event of any conflict or inconsistency between the Plan and this Agreement, the
Plan shall govern and this Agreement shall be interpreted to minimize or
eliminate any such conflict or inconsistency.


3.              Nature of the Option.  The Option shall be a Nonqualified Stock
Option.


4.              Vesting.  Subject to earlier termination in accordance with the
Plan or this Agreement and the terms and conditions herein or therein, the
Option shall vest and become exercisable with respect to 33 1/3% of the shares
covered thereby on each of the first, second and third anniversaries of the
Grant Date; provided, however, that the exercisability of any portion of the
Option relating to a fractional share shall be deferred until such time, if any,
that such portion can be exercised as a whole Common Share.


5.              Term.  The Option shall expire and no longer be exercisable 10
years from the Grant Date, subject to earlier termination in accordance with the
Plan or this Agreement; provided, however: (i) if the termination date falls on
a date on which the exercise of the Option would violate any applicable federal,
state, local or foreign law, such termination date shall be extended to 30 days
after the first date that exercise of the Option would no longer violate any
applicable federal, state, local or foreign law, and (ii) if the termination
date falls on a date on which the Optionee is prohibited by Company policy in
effect on such date from engaging in transactions in the Company’s securities,
such termination date shall be extended to the first date that the Optionee is
permitted to engage in transaction in the Company’s securities under such
Company policy so long as such extension does not cause the Option to become
subject to Code Section 409A or violate any other applicable law.
 
6.              Termination of Service.

 
 

--------------------------------------------------------------------------------

 

(a)            General.  A termination of service shall be deemed to have
occurred if the Optionee is no longer serving as a member of the Board for any
reason.


(b)            Termination of Service Other than for Cause, Death, or Permanent
Disability.  If, prior to vesting, the Optionee terminates service as a result
of a Voluntarily Resignation, the Option shall be considered vested and be
immediately exercisable as of the date of such termination of service with
respect to the aggregate number of Common Shares as to which the Option would
have been vested as of December 31 of the year in which such termination of
service occurs.  The Optionee shall have the right, subject to the other terms
and conditions set forth in this Agreement and the Plan, to exercise the Option,
to the extent it has vested as of the date of such termination of service, at
any time within two years after the date of such termination of service, subject
to the earlier expiration of the Option as provided in Section 5 hereof.  To the
extent the vested portion of the Option is not exercised within such
two-year period, the Option shall be cancelled and revert back to the Company
and the Optionee shall have no further right or interest therein.  The unvested
portion of any Option shall be cancelled and revert back to the Company as of
the date of the Optionee's termination of service and the Optionee shall have no
further right or interest therein.  In no event shall this Section apply if
termination is (i) for Cause, or (ii) by reason of death or Permanent
Disability.


(c)            Termination of Service for Cause.  If, prior to vesting, the
Optionee's service with the Company and its Subsidiaries is terminated by the
Company or any of its Subsidiaries for Cause, the unvested portion of the Option
shall be cancelled and revert back to the Company as of the date of such
termination of service, and the Optionee shall have no further right or interest
therein unless the Committee in its sole discretion shall determine
otherwise.  The Optionee shall have the right, subject to the other terms and
conditions set forth in this Agreement and the Plan, to exercise the Option, to
the extent it has vested as of the date of termination of service, at any time
within three months after the date of a termination for Cause, subject to the
earlier expiration of the Option as provided in Section 5 hereof.
 
(d)            Termination of Service for Death or Permanent Disability.  If the
Optionee's service with the Company and its Subsidiaries terminates by reason of
death or Permanent Disability, the Option shall automatically vest and become
immediately exercisable in full as of the date of such termination of
service.  The Option shall remain exercisable by the Optionee, a Permitted
Transferee (as defined in Section 11 hereof), a transferee under a domestic
relations order, or the Optionee's estate, personal representative or
beneficiary, as applicable, at any time within two years after the date of such
termination of service, subject to the earlier expiration of the Option as
provided in Section 5 hereof.  To the extent the Option is not exercised within
such two-year period, the Option shall be cancelled and revert back to the
Company and the Optionee, Permitted Transferee, transferee under a domestic
relations order, or the Optionee’s estate, personal representative or
beneficiary, as applicable, shall have no further right or interest therein.


7.              Change in Control.  Upon the occurrence of a Change in Control,
the Option shall automatically vest and become immediately exercisable in full
and shall remain exercisable in accordance with the terms of Section 6 hereof,
subject to the earlier expiration of the Option as provided in Section 5 hereof.


8.              Method of Exercising Option.


(a)            Notice of Exercise.  Subject to the terms and conditions of this
Agreement, the Option may be exercised by written or electronic notice to the
Company, from the Optionee, a Permitted Transferee, a transferee pursuant to a
domestic relations order, or following the Optionee’s death, the Optionee’s
estate, personal representative, or beneficiary, as applicable, and stating the
number of Common Shares in respect of which the Option is being exercised.  Such
notice shall be accompanied by payment of the Exercise Price for all Common
Shares purchased pursuant to the exercise of such Option.  The date of exercise
of the Option shall be the later of (i) the date on which the Company receives
the notice of exercise or (ii) the date on which the conditions set forth in
Sections 8(b) and 8(e) are satisfied.  Notwithstanding any other provision of
this Agreement, the Optionee may not exercise the Option and no Common Shares
will be issued by the Company with respect to any attempted exercise when such
exercise is prohibited by law or any Company policy then in effect.  The Option
may not be exercised at any one time as to less than 100 shares (or such number
of shares as to which the Option is then exercisable if less than 100).  In no
event shall the Option be exercisable for a fractional share.

 
 

--------------------------------------------------------------------------------

 

(b)            Payment.  Prior to the issuance of the Common Shares pursuant to
Section 8(e) hereof in respect of which all or a portion of the Option shall
have been exercised, the Optionee shall have paid to the Company the Exercise
Price for all Common Shares purchased pursuant to the exercise of such
Option.  Payment may be made by personal check, bank draft or postal or express
money order (such modes of payment are collectively referred to as “cash”)
payable to the order of the Company in U.S. dollars.  Payment may also be made
in mature Common Shares owned by the Optionee, or in any combination of cash or
such mature shares as the Committee in its sole discretion may approve.  The
Company may also permit the Optionee to pay for such Common Shares by directing
the Company to withhold Common Shares that would otherwise be received by the
Optionee, pursuant to such rules as the Committee may establish from time to
time.  In the discretion of the Committee, and in accordance with rules and
procedures established by the Committee, the Optionee may be permitted to make a
“cashless” exercise of all or a portion of the Option.


(c)            Shareholder Rights.  The Optionee shall have no rights as a
shareholder with respect to any Common Shares issuable upon exercise of the
Option until the Optionee shall become the holder of record thereof, and no
adjustment shall be made for dividends or distributions or other rights in
respect of any Common Shares for which the record date is prior to the date upon
which the Optionee shall become the holder of record thereof.


(d)            Limitation on Exercise.  The Option shall not be exercisable
unless the offer and sale of Common Shares pursuant thereto has been registered
under the Securities Act of 1933, as amended (the “ 1933 Act ”), and qualified
under applicable state “blue sky” laws or the Company has determined that an
exemption from registration under the 1933 Act and from qualification under such
state “blue sky” laws is available.


(e)            Issuance of Common Shares.  Subject to the foregoing conditions,
as soon as is reasonably practicable after its receipt of a proper notice of
exercise and payment of the Exercise Price for all Common Shares purchased
pursuant to the exercise of such Option, the Company shall either: (i) deliver
or cause to be delivered to the Optionee (or a Permitted Transferee, a
transferee under a domestic relations order, or following the Optionee's death,
the Optionee's estate, personal representative or beneficiary, as applicable)
one or more share certificates for the appropriate number of Common Shares
issued in connection with such exercise (less any Common Shares withheld under
Section 10 below), or (ii) cause its third-party recordkeeper to credit an
account established and maintained in the name of the Optionee (or a Permitted
Transferee, a transferee under a domestic relations order, or following the
Optionee's death, the Optionee's estate, personal representative or beneficiary,
as applicable) with the number of Common Shares issued in connection with such
exercise (less any Common Shares withheld under Section 10 below); provided,
however, that an actual share certificate shall be delivered if requested by the
Optionee (or a Permitted Transferee, a transferee under a domestic relations
order, or following the Optionee's death, the Optionee's estate, personal
representative or beneficiary, as applicable).  Such Common Shares shall be
fully paid and nonassessable and shall be issued in the name of the Optionee (or
a Permitted Transferee, a transferee under a domestic relations order, or
following the Optionee's death, the Optionee's estate, personal representative
or beneficiary, as applicable).


9.              Adjustment of and Changes in Common Shares.  In the event of any
merger, consolidation, recapitalization, reclassification, stock dividend,
extraordinary dividend, or other event or change in corporate structure
affecting the Common Shares, the Committee shall make such adjustments, if any,
as it deems appropriate in the number and class of shares subject to, and the
exercise price of, the Option.  The foregoing adjustments shall be determined by
the Committee in its sole discretion.


10.            Tax Withholding.  The Company shall have the right, prior to the
issuance of any Common Shares upon full or partial exercise of the Option
(whether by the Optionee or any Permitted Transferees, a transferee under a
domestic relations order, or following the Optionee’s death, the Optionee’s
estate, personal representative, or beneficiary, as applicable), to require the
Optionee to remit to the Company any amount sufficient to satisfy the minimum
required federal, state or local tax withholding requirements, if any, as well
as all applicable withholding tax requirements of any other country or
jurisdiction.  The Company may permit the Optionee to satisfy, in whole or in
part, such obligation to remit taxes, by directing the Company to withhold
Common Shares that would otherwise be received by the Optionee, pursuant to such
rules as the Committee may establish from time to time.  The Company shall also
have the right to deduct from all cash payments made pursuant to, or in
connection with, the Option, the minimum federal, state or local taxes required
to be withheld with respect to such payments.

 
 

--------------------------------------------------------------------------------

 

11.            Transfers.  Unless the Committee determines otherwise after the
Grant Date, the Option shall not be transferable other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order;
provided, however, the Option may be transferred to the Optionee's family
members or to one or more trusts or partnerships established in whole or in part
for the benefit of one or more of such family members (collectively, the
“Permitted Transferees”).  Any Option transferred to a Permitted Transferee
shall be further transferable only by will or the laws of descent and
distribution or, for no consideration, to another Permitted Transferee of the
Optionee.  The Committee may in its discretion permit transfers of Options other
than those contemplated by this Section 11.


12.            Option Exercisable Only by the Optionee.  During the lifetime of
the Optionee, an Option shall be exercisable only by the Optionee or by a
Permitted Transferee to whom such Option has been transferred in accordance with
Section 11.


13.            Prohibition on Repricing.  The Agreement may not be amended to
(a) reduce the Exercise Price of the Option granted hereunder, nor (b) cancel or
replace the Option  hereunder with an Option having a lower exercise price.


14.            Miscellaneous Provisions.


(a)            Notices.  Any notice required by the terms of this Agreement
shall be delivered or made electronically, over the Internet or otherwise (with
request for assurance of receipt in a manner typical with respect to
communications of that type), or given in writing.  Any notice given in writing
shall be deemed effective upon personal delivery or upon deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid, and shall be addressed to the Company at its principal executive office
and to the Optionee at the address that he or she has most recently provided to
the Company.   Any notice given electronically shall be deemed effective on the
date of transmission.


(b)            Headings.  The headings of sections and subsections are included
solely for convenience of reference and shall not affect the meaning of the
provisions of this Agreement.


(c)            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
(d)            Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the parties hereto with regard to the subject matter
hereof.  They supersede all other agreements, representations or understandings
(whether oral or written and whether express or implied) that relate to the
subject matter hereof.
 
(e)            Amendments.  The Board and the Committee shall have the power to
alter or amend the terms of the Option as set forth herein from time to time, in
any manner consistent with the provisions of Sections 16 and 19 of the Plan, and
any alteration or amendment of the terms of the Option by the Board or the
Committee shall, upon adoption, become and be binding on all persons affected
thereby without requirement for consent or other action with respect thereto by
any such person.  The Committee shall give notice to the Optionee of any such
alteration or amendment as promptly as practicable after the adoption
thereof.  The foregoing shall not restrict the ability of the Optionee and the
Board or the Committee by mutual written consent to alter or amend the terms of
the Option in any manner which is consistent with the Plan.

 
 

--------------------------------------------------------------------------------

 

(f)             Binding Effect.  This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto and may only be
amended by written agreement of the parties hereto.
 
(g)            Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to the choice of law provisions thereof.


(h)            No Service or Other Rights.  This Option grant does not confer
upon the Optionee any right to provide services to, the Company or any
Subsidiary or other affiliate thereof, or interfere with or limit in any way the
right of the Company or any Subsidiary or other affiliate thereof to terminate
such Optionee’s service at any time.


15.            Definitions.  For purposes of this Agreement, the following
capitalized words shall have the meanings set forth below.


“ Cause ” shall mean termination of the Optionee's service because of the
Optionee's (i) involvement in fraud, misappropriation or embezzlement related to
the business or property of the Company, (ii) conviction for, or guilty plea to,
a felony or crime of similar gravity in the jurisdiction in which such
conviction or guilty plea occurs, or (iii) unauthorized disclosure of any trade
secrets or other confidential information relating to the Company's business and
affairs (except to the extent such disclosure is required under applicable law).


“ Change in Control ” shall mean:


(i)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(the “ Exchange Act ”)) (a “ Person ”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (A) the then outstanding shares of the Company's common stock (the “
Outstanding Common Stock ”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “ Outstanding Voting Securities ”); excluding,
however, the following: (1) any acquisition directly from the Company, other
than an acquisition by virtue of the exercise of a conversion privilege unless
the security being so converted was itself acquired directly from the Company;
(2) any acquisition by the Company; (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company; or (4) any acquisition pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this
definition of Change of Control; or
 
(ii)          a change in the composition of the Board such that the individuals
who, as of the date hereof, constitute the Board (such Board shall be
hereinafter referred to as the “ Incumbent Board ”) cease for any reason to
constitute at least a majority of the Board; provided,  however, for purposes of
this paragraph, that any individual who becomes a member of the Board subsequent
to the date hereof, whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; but  provided further that
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board shall not be so considered as a member of the Incumbent Board; or

 
 

--------------------------------------------------------------------------------

 

(iii)         consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (“
Corporate Transaction ”);  excluding, however, such a Corporate Transaction
pursuant to which all of the following conditions are met: (A) all or
substantially all of the individuals and entities who are the beneficial owners,
respectively, of the Outstanding Common Stock and Outstanding Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 50% of, respectively, the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company's assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Common Stock and Outstanding Voting Securities, as the case may be, (B) no
Person (other than the Company, any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Corporate Transaction) will
beneficially own, directly or indirectly, 50% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors except to the extent that such ownership existed prior to the
Corporate Transaction, and (C) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or
 
(iv)        the approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


“ Committee ” shall mean the Compensation Committee of the Board or such other
committee appointed by the Board to administer the Plan


“ Permanent Disability ” shall mean termination of the Optionee's service as a
result of a physical or mental incapacity which substantially prevents the
Optionee from performing his or her duties as a director and that has continued
for at least 180 days and can reasonably be expected to continue
indefinitely.  Any dispute as to whether or not the Optionee is disabled within
the meaning of the preceding sentence shall be resolved by a physician selected
by the Committee.


“ Voluntary Resignation ” shall occur when the Optionee voluntarily resigns from
the Board for any reason or no reason, elects not to stand for re-election to
the Board or is not re-elected to the Board by the shareholders of the
Company.  For the avoidance of doubt, a Voluntary Resignation shall not occur as
a result of termination of service as a result of death or Permanent Disability
(as provided hereunder).

 
 

--------------------------------------------------------------------------------

 

EXECUTED as of the date first written above.





 
COMPANY:
ORTHOFIX INTERNATIONAL N.V.
           
By:
     
Name:
Alan W.  Milinazzo
   
Title:
Chief Executive Officer
         
OPTIONEE:
       
By:
     
Name:
[        ]
   
Title:
[        ]

 
 

--------------------------------------------------------------------------------